Citation Nr: 0534386	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 1974 
and from January 1979 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO reopened the claim for service 
connection for bilateral pes planus and granted it, assigning 
a 30 percent evaluation.  The veteran has appealed the 
initial evaluation assigned to the service-connected 
bilateral pes planus.

The Board notes that the veteran has alleged that he cannot 
work due to the service-connected bilateral pes planus, which 
would indicate that he is seeking entitlement to a total 
rating for compensation based upon individual unemployability 
based upon service-connected disability.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for a 
VA examination in connection with a reopened claim in April 
2003.  The veteran failed to appear for the examination.

2.  In an August 2003 statement of the case, the RO informed 
the veteran that he had failed to appear for a VA examination 
in April 2003 and informed him that he could show "good 
cause" for his failure to report.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in April 2003.




CONCLUSION OF LAW

The claim for entitlement to an initial evaluation in excess 
of 30 percent for bilateral pes planus is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2000 and March 2001 letters sent to the 
veteran.  At the time of the issuance of these letters, the 
veteran's claim for service connection for bilateral pes 
planus had already been denied in 1984.  Thus, his claim at 
that time was a "claim to reopen."  The RO did not 
acknowledge in those letters that the veteran was seeking to 
reopen the claim; however, the veteran has not been 
prejudiced by this for two reasons.  One, the RO reopened the 
claim and granted service connection for bilateral pes 
planus.  Thus, to this extent, the claim was granted in full.  
Second, the veteran's current claim is for an increased 
evaluation, and the veteran has made it clear that he knows 
what the evidence must show to substantiate his claim for a 
higher evaluation.  Specifically, he has stated that he meets 
symptoms for a higher evaluation and has stated the specific 
symptoms he has.  Thus, any defect in informing the veteran 
of the evidence necessary to substantiate his claim is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the March 2001 
letter, VA informed him it would make reasonable efforts to 
help him get the evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other federal agencies.  Finally, VA asked the veteran to 
tell it about any additional information or evidence that he 
wanted VA to try to get for him, including any private 
records or VA Medical Center records where he had received 
treatment for his condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment records 
and has attempted to have the veteran examined.  It is only 
due to the veteran's failure to appear for the examination 
that VA has been unable to provide him with an examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  



II.  Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, the veteran's claim for an initial evaluation 
in excess of 30 for bilateral pes planus is a "reopened 
claim for a benefit which was previously disallowed."  See 
id.  Specifically, service connection for bilateral pes 
planus had been denied in an August 1984 rating decision.  In 
November 1999, the veteran submitted an application to reopen 
the claim, which claim was both reopened and granted.  While 
the current issue is a claim for increase, the underlying 
issue was a reopened claim.  Regardless, both claims cause 
the same result.  Id.

When the RO granted service connection, based upon 
aggravation, for bilateral pes planus in March 2002, it based 
the grant of such benefit on a March 2002 VA medical opinion.  
The veteran was not examined at that time; rather, a VA 
examiner provided an opinion based upon a review of the 
service medical records.  In assigning the 30 percent 
evaluation, the RO based it on a review of VA treatment 
records.  The veteran indicated that his disability was worse 
than the 30 percent evaluation contemplated.  As a result, in 
February 2003, the RO decided to schedule the veteran for an 
examination to determine if he met the criteria for a higher 
evaluation.  

In a March 2003 letter, the RO informed the veteran that it 
was scheduling him for an examination to evaluate his 
disability.  It stated that this was needed to determine his 
entitlement to benefits.  In April 2003, the VA Medical 
Center in San Diego, California, notified the RO that the 
veteran failed to report for the examination.

In the August 2003 statement of the case, the RO informed the 
veteran that it had been notified that he had failed to 
report for an examination that had been scheduled for him on 
April 7, 2003.  In the statement of the case, the RO provided 
him with the provisions of 38 U.S.C.A. § 3.655 (addressed 
above).  In continuing the 30 percent evaluation for 
bilateral pes planus, the RO stated that the evidence was 
insufficient to show that the veteran met the criteria for 
the next higher evaluation.

In October 2003, the veteran submitted his substantive 
appeal.  In it, he argued that he met the criteria for a 
higher evaluation and that the RO had based the assignment of 
the 30 percent evaluation on a recent examination by a 
general practitioner as opposed to the podiatrist who had 
done a "field of evaluations."  The substantive appeal was 
silent regarding his failure to report for the April 2003 
examination, to include an attempt to establish good cause 
for his failure to report.

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
veteran's claim for an increased evaluation for bilateral pes 
planus must be denied.  The veteran was informed in the 
August 2003 statement of the case that he had failed to 
report for a VA examination scheduled in August 2003.  The 
record does not reflect that the statement of the case was 
returned as undeliverable, and thus the veteran is presumed 
to have received it.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  At that time, he was provided with an 
opportunity to submit comment on that finding, and while he 
submitted his substantive appeal, he made no mention of the 
April 2003 examination and his failure to report.  Thus, the 
Board finds that the veteran has not submitted any evidence 
of "good cause" for his failure to report for the April 
2003 examination.  See 38 C.F.R. § 3.655(b).

The Board is aware that the veteran's representative, in the 
November 2005 informal hearing presentation, stated that the 
veteran had expressed a willingness to report for an 
examination "via a podiatrist" in the October 2003 
substantive appeal.  The Board disagrees with the 
representative's interpretation of what the veteran stated in 
the substantive appeal.  When the veteran addressed the use 
of a podiatrist, it was in relation to the podiatrist that 
had examined him in January 1974.  The veteran was arguing 
that VA was basing the assignment of the 30 percent 
evaluation for bilateral pes planus on current records as 
opposed to the thorough evaluation that the podiatrist had 
done while the veteran was in service.  The Board finds no 
expression from the veteran in the substantive appeal that 
indicates he is willing to report for an examination.  

Regardless, even if the veteran indicated a willingness to 
report for an examination in the substantive appeal, he 
failed to provide evidence of good cause for his failure to 
report.  As stated above, in the August 2003 statement of the 
case, the RO provided the veteran with the provisions of 
38 C.F.R. § 3.655(a), which informed him that he could 
provide evidence of good cause for his failure to report for 
the examination and provided him with examples of good cause, 
such as "illness or hospitalization of the claimant, death 
of an immediate family member, etc."  The veteran made no 
mention in the substantive appeal of why he did not report 
for the examination.  Thus, even if the veteran stated he was 
willing to report for an examination, he has not shown good 
cause for failure to report for the April 2003 examination.  

As stated above, when a veteran is seeking benefits in 
connection with a claim that has been reopened and fails to 
appear for the examination, without good cause, the claim 
will be denied.  38 C.F.R. § 3.655(a), (b).  If the veteran 
chooses to not show for an examination, while at the same 
time pursuing a claim for VA benefits, that is his choice, 
and he must bear any adverse consequences of such action.  
See id.  In order to determine whether the veteran met the 
criteria for a higher evaluation, VA decided to schedule the 
veteran for an examination and notified him of such.  The 
Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Accordingly, as the veteran's claim is a reopened claim, and 
he has failed to establish "good cause" in his failure to 
report for the April 2003 VA examination, his claim for an 
initial evaluation in excess of 30 percent for bilateral pes 
planus is denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


